

Exhibit 10.38


ASSIGNMENT AND AMENDMENT NO. 1
TO CUSTODIAL AGREEMENT


Assignment and Amendment No. 1 to Custodial Agreement, dated November 2, 2016
(this “Amendment”) among ACRC LENDER U LLC and ACRC LENDER U TRS LLC (the
“Sellers”), ACRC LENDER U MEZZ LLC (the “Mezzanine Subsidiary”), UBS REAL ESTATE
SECURITIES INC. (“Assignor”), UBS AG, by and through its branch office at 1285
Avenue of the Americas, New York, New York (“Assignee” and “UBS 1285”) and Wells
Fargo Bank, N.A., in its capacity as custodian (the “Custodian”).


WITNESSETH


Assignor, the Sellers, the Mezzanine Subsidiary and the Custodian are parties to
that certain Custodial Agreement, dated as of April 9, 2014 (the “Existing
Custodial Agreement”; as amended by this Amendment, the “Custodial Agreement”).
Capitalized terms, words and/or phrases used but not otherwise defined herein
shall have the meanings given to them in the Existing Custodial Agreement.


Assignor wishes to assign to UBS 1285 and UBS 1285 wishes to assume all of the
Assignor’s interest in the Custodial Agreement.


Assignor, UBS 1285, the Sellers, the Mezzanine Subsidiary and the Custodian have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Custodial Agreement be amended to reflect certain agreed upon revisions to the
terms thereof.


Accordingly, Assignor, UBS 1285, the Sellers, the Mezzanine Subsidiary and the
Custodian hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Custodial Agreement is hereby
amended as follows:




1

--------------------------------------------------------------------------------




SECTION 1.Assignment. Assignor hereby assigns and UBS 1285 hereby assumes all of
Assignor’s rights and obligations, as buyer, with respect to the Existing
Custodial Agreement and all future and outstanding transactions thereunder. For
the avoidance of doubt, each outstanding transaction is a continuing transaction
and has not been, and shall not be, considered terminated in any respect. From
and after the date hereof, (a) UBS 1285 shall be a party to the Custodial
Agreement and shall have the rights and obligations of Assignor as Buyer
thereunder and shall be bound by the provisions thereof and (b) Assignor shall
relinquish its rights and be released from its obligations under the Custodial
Agreement and all future and outstanding transactions thereunder except for
those obligations of the Custodian to Assignor that survive.


SECTION 2.Trust Receipts. On the Assignment Effective Date, the Custodian shall
issue to UBS 1285 a new Trust Receipt and Custodian Loan Transmission evidencing
that the Custodian is holding all Mortgage Files subject to the Custodial
Agreement for the benefit of UBS 1285. 


SECTION 3.Bailee Letters. To the extent any Mortgage File is currently sent out
under cover of a Bailee Letter pursuant to the terms of the Custodial Agreement,
the Custodian is hereby instructed to send within two (2) business days of the
Assignment Effective Date revised Bailee Letters to the applicable parties
notifying such parties that they are holding such Mortgage File on behalf of UBS
1285. 


SECTION 4.Fees. Sellers shall continue to be responsible for all fees of the
Custodian set forth in the Custodial Agreement; provided that UBS 1285 shall be
responsible for the Custodian’s fees in connection with Section 9 hereof.


SECTION 5.Amendment. Exhibit K to the Existing Custodial Agreement is hereby
amended by deleting such exhibit in its entirety and replacing it with Annex A
attached hereto.


SECTION 6.Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Assignment Effective Date”), subject to the satisfaction of
the following conditions precedent:


6.1    Delivered Documents. The parties hereto shall have received this
Amendment, executed and delivered by the parties hereto, satisfactory to
Assignor and UBS 1285, as applicable, in form and substance.


2

--------------------------------------------------------------------------------




SECTION 7.Ratification of Agreement. As amended by this Amendment, each of the
Program Documents is in all respects ratified and confirmed and the Existing
Custodial Agreement, as so modified by this Amendment shall be read, taken, and
construed as one and the same instrument.


SECTION 8.Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Custodial Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.


SECTION 9.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.


SECTION 10.Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. The parties agree that this Amendment, any documents to be
delivered pursuant to this Amendment and any notices hereunder may be
transmitted between them by email and/or by facsimile. Delivery of an executed
counterpart of a signature page of this Amendment in Portable Document Format
(PDF) or by facsimile shall be effective as delivery of a manually executed
original counterpart of this Amendment. The original documents shall be promptly
delivered, if requested.


SECTION 11.Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.


SECTION 12.GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE
EFFECTIVENESS, VALIDITY AND ENFORCEABILITY OF ELECTRONIC CONTRACTS, OTHER
RECORDS, ELECTRONIC RECORDS AND ELECTRONIC SIGNATURES USED IN CONNECTION WITH
ANY ELECTRONIC TRANSACTION AMONG THE PARTIES HERETO SHALL BE GOVERNED BY E-SIGN.


[SIGNATURE PAGES FOLLOW]




3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their representative officers there under duly authorized, as of the date
first above written.
UBS REAL ESTATE SECURITIES INC.
By:
/s/ Mary Kunka______________________
Name: Mary Kunka
Title: Managing Director

By:
/s/ Jared Randall______________________
Name: Jared Randall
Title: Executive Director

UBS AG, by and through its branch office at 1285 Avenue of the Americas, New
York, New York
By:
/s/ Mary Kunka______________________
Name: Mary Kunka
Title: Managing Director

By:
/s/ Jared Randall______________________
Name: Jared Randall
Title: Executive Director



4

--------------------------------------------------------------------------------




ACRC LENDER U LLC, as a Seller




By: /s/ Anton Feingold____________________
Name: Anton Feingold
Title: Vice President
ACRC LENDER U TRS LLC, as a Seller




By: /s/ Anton Feingold____________________
Name: Anton Feingold
Title: Vice President
ACRC LENDER U MEZZ LLC, as Mezzanine Subsidiary




By: /s/ Anton Feingold____________________
Name: Anton Feingold
Title: Vice President




5

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A., as Custodian
By:
/s/ Anthony Capaul    
Name: Anthony Capual
Title: Assistant Vice President





6